Case 2:21-cv-02090-JVS-JDE Document 1 Filed 03/05/21 Page 1 of 6 Page ID #:1

                                                         FILED                   ~~(i
                                              CLERK, U.S. DISTRICT COURT


                                                         — 5 2o2i                 ~ ~~ ~
  Daniel E. Davis
  P.O. Box 3
  Devils Tower, WY 82714                      E~RAL DISTRICT OF CALIFORNIA

 (610)570-2189
  PlaintiffPro Se

  Peter Conti
  5205 Hollywood Blvd.
  Los Angeles, CA 90027
 (646)942-1065
 PlaintiffPro Se


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


   DANIEL E. DAVIS and PETER CONTI,                       ~~ ry ~ ,~ ~ O (~ ('~_ JV c
                                                                 ~                 '7lJ           ~   J~X>
                            Plaintiffs,                        )             Civ. No.

                           v.                                  )

  AMAZON.COM,INC.,AMAZON STUDIOS, LLC      )                                 COMPLAINT
  d/b/aAMAZON STUDIOS,BLUE TONGUE FILMS,
  DENVER AND DELILAH PRODUCTIONS,A.J. DIX, )
  NASH EDGERTON,EROS INTERNATIONAL MEDIA
  LTD., TRISH HOFFMAN,BETH KONG,MATTHEW    )                                  Plaintiffs Demand
  STONE, ANTHONY TAMBAKIS,CHARLIZE THERON                                      A Jury Trial
  and REBECCA YELDHAM,                     )

                             Defenda~its.



        Plaintiffs Daniel E. Davis("DAVIS") and Peter Conti ("CONTI"), each appearing pro se,

 for their Complaint herein, allege as follows:

                                     The Nature of the Action

         1. This is an action for violation ofthe Lanham Act, 15 U.S.C., Secrions 1051 et

 seq.
Case 2:21-cv-02090-JVS-JDE Document 1 Filed 03/05/21 Page 2 of 6 Page ID #:2




                                       Jurisdiction and Venue

           2. This Court has jurisdiction over this matter pursuant to 28 U.S.C. Section 1331.

           3. Venue is proper in this district, pursuant to 28 U.S.C. Section 1391(b)(2) and/or

  ~)~3)-

                                             The Parties

       4. Plaintiff DAVIS is an individual residing in the State of Wyoming. He is the co-author

  and subject of the book entitled "GRINGO," first published in November, 2016. DAVIS owns

 the copyright and 75% of all other property interests relating to the book.

       5. Plaintiff CONTI is an individual residing in the State of California. Along with DAVIS,

 he is the co-author of the book "GRINGO," and he owns 25% of the property interests in the

 book other than the copyright.

      6.    Defendant Amazon.com, Inc. ("AMAZON") is a publicly traded multinational

 conglomerate with its principal place ofbusiness in Seattle, Washington.

    7. Defendant Amazon Studios, LLC, d/b/a Amazon Studios("AMAZON STUDIOS"), is a

 television and film producer and distributor wholly owned by AMAZON with its principal place

 of business in Culver City, California. AMAZON was the co-distributor of a film entitled

   :1► •

      8. Defendant Blue Tongue Films ("BLUE TONGUE") is a film collective and production

 company with its principal place of business in Sydney, Australia. It was one of two production

 companies for the film entitled "GRINGO."

       9. Defendant Denver and Delilah Productions ("DENVER AND DELILAH") is a film

 production company based in Los Angeles, California. DENVER AND DELILAH was one of

 two production companies fox the film entitled "GRINGO."




                                                  2
Case 2:21-cv-02090-JVS-JDE Document 1 Filed 03/05/21 Page 3 of 6 Page ID #:3




        10. Defendant A. J. Dix ("DIX") is an individual who, upon information and belief,

  resides in Chicago, Illinois. DIX was a co-producer ofthe film entitled "GRINGO."

     1 1. Defendant Nash Edgerton ("EDGERTON")is an individual who, upon information and

  belief, resides in Sydney, Australia. EDGERTON is a founding member of defendant BLUE

 TONGUE and was himself a co-producer ofthe film entitled "GRINGO."

      12. Defendant EROS INTERNATIONAL MEDIA LTD., d/b/a EROS INTERNATIONAL

("EROS"), is a film production company listed on the New York Stock Exchange with its

 principal place of business in Mumbai, India. EROS is the successor in interest to STX

 Entertainment, Inc. and STX Films, formerly a division of STX Entertainment and a co-

 distributor ofthe film entitled "GRINGO."

      13. Defendant Trish Hoffinan("HOFFMAN")is an individual who, upon information and

 belief, resides in Los Angeles, California. HOFFMAN was an executive producer of t1~e film

 entitled "GRINGO."

    14. Defendant Beth Kono ("KONO") is an individual who, upon information and belief,

 resides in Los Angeles, California. KONG is a founding principal of the defendant DENVER

 AND DELILAH and was herself a co-producer ofthe film entitled "GRINGO."

      15. Defendant Matthew Stone (STONE") is an individual who, upon information and

 belief, resides in Los Angeles, California. STONE was an executive producer of the film entitled

"GRINGO."

   16. Defendant Anthony Tambakis "(TAMBAKIS") is an individual who, upon information

 and belief, resides in Venice, California. TAMBAKIS was the principal screenwriter and a co-

 producer of the film entitled "GRINGO."




                                               3
Case 2:21-cv-02090-JVS-JDE Document 1 Filed 03/05/21 Page 4 of 6 Page ID #:4




       17. Defendant Gharlize Theron ("THERON")is an individual who, upon information and

  belief, resides in Los Angeles, California. THERON is a founding principal of the defendant

  DENVER AND DELILAH and was herself a co-producer ofthe film enritled "GRINGO."

    18. Defendant Rebecca Yeldham("YELDHAM")is an individual who, upon information and

  belief, resides in Los Angeles, California. YELDHAM was a co-producer of the film entitled

 "GRINGO."

                                           COUNT ONE
                                 (For Violation of the Lanham Act)

       19. Plaintiffs repeat and reallege each of the allegations contained in paragraphs 1 through

 18 as if fully stated herein.

       20. Plaintiffs published their book "GRINGO" in November 2016, about five years after

 DAMS began writing the book, in prison. It is a first-hand account of DAVIS's 13 years as a

 fugitive after fleeing to Mexico to avoid imprisonment in the U.S. for a drug conviction. DAMS

 had gained some notoriety for inventing and legally distributing a unique ephedrine, or "speed,"

 pill called "White Crosses" but was then wrongly convicted on a marijuana charge for which he

 was "set up" by a "cooperating" drug dealer. Much of the book focuses on DAVIS's challenges

 in avoiding capture by the Mexican federales and kidnapping by the drug cartels.

     21. Upon its publication, the book unmediately became an Amazon #1 Bestseller among

"Hot New Releases," and it has remained a Bestseller to this day in various Amazon categories.

 In 2017 DAMS was engaged in discussions with various parties showing an interest in the

 movie rights to the book.

      22. In or about 2014, various of the defendants began production of a film about an

 American who goes to Mexico to "legally" distribute a unique marijuana pill and is then

kidnapped by a drug cartel. The film's working title was "American Express." However, when



                                                4
Case 2:21-cv-02090-JVS-JDE Document 1 Filed 03/05/21 Page 5 of 6 Page ID #:5




  the film was released, on March 9, 2018, its title had been changed to "GRINGO," with a font

  that resembled that of the book title.

        23. Upon inforrnation and belief, prior to releasing their film, Defendants became aware of

  Plaintiffs' book and its success and determined that"GRINGO" was a better title for their film.

      24. Defendants have used the trademark "GRINGO" as the title for their film without

  Plaintiffs' authorization. The film was widely distributed to and e~chibited in theaters with this

  unauthorized use of the mark and has since been streamed and prominently featured by

  AMAZON on its its subscription and video-nn-demand service Amazon Prime Video.

     25. The title "Crringo" is a trademark that, since 2016, Plaintiffs have used in connection

  with the sale and markering of their book by the same name. Defendants' unauthorized use of

 this trademark for their film has caused and continues to cause a substantial likelihood of

 confusion in the marketplace and actual confusion in the marketplace as to whether the film is an

 adaptation ofthe book. There is a widespread and natural assumption that it is.

       26. This confusion has been created by, znter alia,(a) Defendants' release of their film

 with the same title shortly after the publication of Plaintiffs' book,(b) Defendants' use of a font

 for the title of their film very similar to the font used by Plaintiffls in the title of their book, and

(c) the commonality of various elements in the book and the film, including, inter alia, the

 central theme of an American who was "set up" to take the fall on a drug deal and is out of his

 element in Mexico when he is chased by federates and kidnapped by a drug cartel.

       27.    As a direct result of this confusion and Defendants' misappropriation of the

 trademark, Plaintiffs have lost the opportunity to sell the film rights to their book. There is the

 perceprion in the public and in the industry that the book has already been adapted to a film.

 Parties that had been interested in the film rights to the book prior to the release of the film




                                                   G~
Case 2:21-cv-02090-JVS-JDE Document 1 Filed 03/05/21 Page 6 of 6 Page ID #:6




  immediately lost interest, and because of the continuing confusion, Plaintiffs have not been able

  to revive that interest.

     28. The confusion caused by Defendants' misappropriation of the trademark has not only

 prevented Plaintiffs from selling the film rights to their book but has hurt sales ofthe book itself.

 Persons who have seen the the film forego purchasing the book, because they mistakenly believe

 they've already seen the story in the film. To make matters worse, the film has been a critical

 failure. Potential buyers of the book associate the title and subject matter with Defendants'

 unappealing film and eschew the book.

         29. By reason of the foregoing, Defendants' have repeatedly violated the Lanham Act.

        30. As a direct result of the foregoing, Plainriffs have suffered substantial damages in an

 amount to be determined at trial.

                                         Prayer for Relief

           WHEREFORE,Plaintiffs pray for judgment as follows:

                 A. Damages in an amount to be determined at trial,

                 B. Prejudgement and postjudgment interest,

                 C. Costs and

                 D. Such other and further relief as the Court deemsjust and proper.




 Dated: March 1, 2021




 Daniel E. Davis, PlaintiffPro Se                   Peter Conti, PlaintiffPro Se
